DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Preliminary Amendment filed on 10 September 2019.  This application is a continuation of U.S. Application No. 14/891,722, filed on 27 June 2014, claiming priority to 28 June 2013.
Claim(s) 1-12 is/are pending and present for examination.  Claim(s) 1, 11, and 12 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 June 2019 is being considered by the examiner.


Drawings
The drawings were received on 24 June 2019.  These drawings are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 11, and 12, the claim(s) recite(s) in part “determining a data ontology…,” “determining a plurality of data pins…,” and “providing a representation of the data ontology.”
The limitations directed towards “determining” and “providing” are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the computing device,” nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “determining a data ontology” feature in the context of this claim encompasses the user mentally evaluating a software object hierarchy and determining a data ontology from said evaluation. For example, “determining a plurality of data pins” in the context of this claim encompasses the user mentally determining specific references for data pints and datanodes.  For example, “providing a representation of the data ontology” in the context of this claim encompasses mentally or physically recording the outcome of the data ontology determination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

At step 2B, the “obtaining" limitation is clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "receiving or transmitting data over a network."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Therefore, the computing is nothing more than what can be handled by a conventional data processing engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claim 2, 
As per claim 3, the limitations are directed towards further defining a representation, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data outputting in conjunction with the abstract idea.
As per claim 4, the limitations are directed towards further defining the step of generating a data frame, which is an additional element beyond the above identified judicial exception. These additional elements directed to storing a subset of the receive data represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data storing in conjunction with the abstract idea.
As per claim 5, the limitations are directed towards changing the first reference, which is an additional element beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of determining a plurality of data pins, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
This judicial exception is not integrated into a practical application by additional elements. At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “receiving…” and “storing…” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
At step 2B, the “receiving” and “storing" limitations are clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "receiving or transmitting data over a network."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial 
As per claims 6-9, the limitations are directed towards further defining a second reference and a plurality of pins, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data outputting in conjunction with the abstract idea.
As per claim 10, the limitations are directed towards further defining a data ontology, which is an additional element beyond the above identified judicial exception.  The limitations elaborate upon the aforementioned “Mental Process” of determining a data ontology, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
	Accordingly, the aforementioned claims above are not patent eligible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-12 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al, USPGPUB No. 2014/0282177, filed on 15 March 2013, and published on 18 September 2014.
As per independent claims 1, 11, and 12, Wang teaches:
A method, comprising: 

receiving, at a computing device, data from one or more data sources {See Wang, [0035], wherein this reads over “a workflow is a set of linked nodes that represent sets of data, and actions that are to be performed on those sets of data” and “ For example, the first node of a workflow may represent a mining operation that pulls data from a source, the second node of the workflow may represent the data output by that source, the third node of the workflow may represent an action to be performed on that data, the fourth node may represent a data set that results from that action, and so forth”};

generating a data frame based on the received data using the computing device, the data frame comprising a plurality of data items {See Wang, [0035], wherein this reads over “a workflow is a set of linked nodes that represent sets of data, and actions that are to be performed on those sets of data.”};

determining a data ontology at the computing device based on parsing a software object hierarchy {See Wang, [0044], wherein this reads over “workflows may utilize a set of data types defined by a certain schema or ontology.  The schema or ontology may define universal structures to represent common units of genomic data, such as sequences, proteins, annotations, publications, and so forth.”; and [0082], wherein this reads over “Workflow creation component 230 retrieves data sets from converted data repository 290 and/or data sources 280.  As the data sets are retrieved, data sources 280 are converted by data conversion component 260, thereby yielding uniform, typed data structures.  Data sets from converted data repository 290, on the other hand, are already organized as uniform, typed data structures”}, wherein the data ontology comprises a plurality of datanodes {See Wang, [0026], wherein this reads over “ach module of the one or more modules generates output that conforms to an ontology defining data structures that represent genomic data.  The data structures include at least sequences, protein objects, alignment objects, annotations, and publications”; and [0027], wherein this reads over “The data node comprises items of genomic data. The data node is linked to a last module in the series.”};

determining a plurality of data pins using the computing device, 

wherein a first data pin of the plurality of data pins comprises a first reference and a second reference {See Wang, [0042], wherein this reads over “An action node may comprise metadata that links the node to one or more input nodes.  The term input node refers to any data node or other action node that generates data upon which a particular action node performs an action”; an “action node” would read upon the claimed feature of “a first data pin” in that an “action node” may be linked to a plurality of “input nodes” which specifically may comprise any “data node”},

wherein the first reference for the first data pin refers to a first data item in the data frame {See Wang, [0038], wherein this reads over “A data node may directly comprise the data set it represents, or a data node may indirectly comprise the data set by referencing location(s) where the data set is found.  A data node may further comprise metadata describing the data set, such as a data type to which the items in the data set conform, summary data, research notes, and/or a reference to the original source of the data set, such as database record(s) and/or action node(s)”}, 

wherein the second reference for the first data pin refers to a first datanode of the plurality of datanodes {See Wang, [0038], wherein this reads over “A data node may directly comprise the data set it represents, or a data node may indirectly comprise the data set by referencing location(s) where the data set is found.  A data node may further comprise metadata describing the data set, such as a data type to which the items in the data set conform, summary data, research notes, and/or a reference to the original source of the data set, such as database record(s) and/or action node(s)”}, and 

wherein the first datanode is related to the first data item according to the determined data ontology {See Wang, [0038], wherein this reads over “A data node may directly comprise the data set it represents, or a data node may indirectly comprise the data set by referencing location(s) where the data set is found.  A data node may further comprise metadata describing the data set, such as a data type to which the items in the data set conform, summary data, research notes, and/or a reference to the original source of the data set, such as database record(s) and/or action node(s)”};

obtaining, at the computing device, data for the first data item at the first datanode of the data ontology via the first data pin {See Wang, [0065], wherein this reads over “A first action node in the series of nodes corresponds to a first module.  Processing the workflow comprises executing the first module based on data input from a data node that represents a source.  An output is generated based on the execution of the first module”};  and

providing a representation of the data ontology using the computing device {See Wang, [0062], wherein this reads over “Block 170 comprises generating an output based upon this processing.  Since the one or more nucleic acid sequences were used as input to at least one module, the output is based at least upon the one or more nucleic acid sequences.  Of course, the output may be further based on other data inputs, if so defined, in the workflow.  The output is generated by the processing of the last, or second to last, module in the series.  Thus, block 160 in essence comprises block 170”}. 
 
As per dependent claim 2, Wang teaches:
The method of claim 1, wherein the software object hierarchy is defined by the received data {See Wang, [0044], wherein this reads over “workflows may utilize a set of data types defined by a certain schema or ontology.  The schema or ontology may define universal structures to represent common units of genomic data, such as sequences, proteins, annotations, publications, and so forth.”; and [0082], wherein this reads over “Workflow creation component 230 retrieves data sets from converted data repository 290 and/or data sources 280.  As the data sets are retrieved, data sources 280 are converted by data conversion component 260, thereby yielding uniform, typed data structures.  Data sets from converted data repository 290, on the other hand, are already organized as uniform, typed data structures”}.

As per dependent claim 3, Wang teaches:
{See Wang, [0062], wherein this reads over “Block 170 comprises generating an output based upon this processing.  Since the one or more nucleic acid sequences were used as input to at least one module, the output is based at least upon the one or more nucleic acid sequences.  Of course, the output may be further based on other data inputs, if so defined, in the workflow.  The output is generated by the processing of the last, or second to last, module in the series.  Thus, block 160 in essence comprises block 170”}. 
 
As per dependent claim 4, Wang teaches:
The method of claim 1, wherein generating the data frame comprises storing a subset of the received data in the data frame using a pre-loader {See Wang, [0095], wherein this reads over “Load control 392 facilitates input for loading a previously stored workflow into workspace 310”}. 
 
As per dependent claim 5, Wang teaches:
The method of claim 1, wherein the data frame is a first data frame, the method further comprising:

receiving additional data from the one or more data sources {See Wang, [0050], wherein this reads over “For example, block 110 may further comprise receiving other input(s) specifying source(s) for other nucleic acid sequences or other types of genomic data”};

storing a subset of the additional data in a second data frame, wherein the second data frame comprises the plurality of data items, and wherein the data in the second data frame differs from data in the first data frame {See Wang, [0038], wherein this reads over “A data node may directly comprise the data set it represents, or a data node may indirectly comprise the data set by referencing location(s) where the data set is found.  A data node may further comprise metadata describing the data set, such as a data type to which the items in the data set conform, summary data, research notes, and/or a reference to the original source of the data set, such as database record(s) and/or action node(s)”};  and

changing the first reference of the first data pin to refer to the first data item in the second data frame {See Wang, [0072], wherein this reads over “For example, a user may edit a data node by adding or removing items, thereby allowing the user to interactively filter the data set for any subsequent workflow actions for which the data node provides input.  The user may "execute" a first portion of a workflow to generate the data node.  The user may then edit the data node before proceeding with, or even creating, the second portion of the workflow.  Similarly, the user may create new data nodes by moving or copying items from another data node.  These new data nodes may then be linked to action nodes within the workflow”}. 
 
As per dependent claim 6, Wang teaches:
The method of claim 1, wherein the second reference refers to a datanode associated with a software object in the software object hierarchy {See Wang, [0038], wherein this reads over “A data node may directly comprise the data set it represents, or a data node may indirectly comprise the data set by referencing location(s) where the data set is found.  A data node may further comprise metadata describing the data set, such as a data type to which the items in the data set conform, summary data, research notes, and/or a reference to the original source of the data set, such as database record(s) and/or action node(s)”}. 
 
As per dependent claim 7, Wang teaches:
{See Wang, [0096], wherein this reads over “Database search control 375 allows a user to perform a term-based search on various databases of genomic data.  The user may drag search results, in part or as a whole, to workspace 320 to create new data node(s)”}. 
 
As per dependent claim 8, Wang teaches:
The method of claim 7, further comprising:

specifying a designated control for the control data item of the control pin {See Wang, [0096], wherein this reads over “Database search control 375 allows a user to perform a term-based search on various databases of genomic data.  The user may drag search results, in part or as a whole, to workspace 320 to create new data node(s)”};  and

after specifying the designated control, generating a data frame associated with the designated control {See Wang, [0096], wherein this reads over “Database search control 375 allows a user to perform a term-based search on various databases of genomic data.  The user may drag search results, in part or as a whole, to workspace 320 to create new data node(s)”}. 

As per dependent claim 9, Wang teaches:
The method of claim 8, wherein the designated control is at least one control selected from the group consisting of a control based on a time, a control based on an identifier {See Wang, [0096], wherein this reads over “Database search control 375 allows a user to perform a term-based search on various databases of genomic data.  The user may drag search results, in part or as a whole, to workspace 320 to create new data node(s)”}, and a control based on a location. 
 
As per dependent claim 10, Wang teaches:
The method of claim 1, wherein the data ontology relates to a chemical molecule {See Wang, [0003], wherein this reads over “A wide variety of genomic data exists, including, without limitation, data structures such as DNA sequences and protein sequences, annotations to those structures, and publications.  Genomic data may be found in a wide variety of sources.  For example, sequence data is one type of genomic data.  Common sources of sequence data include web-based databases such as GenBank, provided by the United States National Institute of Health, the European Nucleotide Archive ("ENA"), and the Protein Data Bank, operated by the Research Collaboratory for Structural Bioinformatics”; and [0144], wherein this reads over “researcher may intend to design a set of candidate proteins to perform a specific chemical function, such as tyrosine decarboxylase”}. 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152



/PK/